Title: General Orders, 2 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday Decr 2d 82
                            Parole Antwerp.
                            Countersigns Bladensburgh,
                            Chester.
                        
                        
                            
                                For the day tomorrow
                                 
                                Lieutt Colo. Brooks, Major Scott.
                            
                            
                                For duty tomorrow
                                
                                9th Massachusetts regiment.
                            
                        
                        The General being informed that the Patroles have in some instances been guilty of irregularities in the
                            houses where they rendezvous: desires that the officers commanding them may not halt at houses or suffer any of their
                            Party to go into them except merely to search for Soldiers that may be concealed there and that such search may be always
                            made under the direction of a Commissioned or Noncommissd Officer.
                    